Case 2:21-cv-00034-JTN-MV ECF No. 1-2, PageID.16 Filed 02/23/21 Page 1 of 2
        Case 2:21-cv-00034-JTN-MV ECF No. 1-2, PageID.17 Filed 02/23/21 Page 2 of 2




2020002462                                                                      Original complaint - Court      2nd Complaint copy -
                                                                                Warrant - Court                 Pl"Otlecutor
                                                                                                                3rd Complaint copy -
                                                                                                                Defendant

               STATE OF MICHIGAN                                                                   CASE NO.: 2020002482
             98th JUDICIAL DISTRICT
              25th JUDICIAL CIRCUIT
                                                                    COMPLAINT
                                                                   MISDEMEANOR
                                                                                                   DISTRICT:
                                                                                                   CIRCUIT:      10-- rlqo ,sr                _


District Court ORI: Ml- Ml520025J                                 Circuit Court ORI: Ml• 25TH
234 W. BARAGA AVENUE MARQUETTE, Ml 49855 908-225-4i235 COUNTY COURTHOUSE 234 W. BARAGA AVE. MARQUETTE,
                                                                   Ml 49855 906-225-8210
                                       Defendant's name and address                              Vlctlm or complalnant
THE PEOPLE OF THE                  V DAVID HAROLD MCGRATH
STATE OF MICHIGAN                      509 DALTON RD                                             Complaining Witness
                                       SKANDIA, Ml 49885
Codofondanl(s) (If known)                                                                       Date: On or about
                                                                                                 12/0412020
City/Twp .Mllage             County In Michigan        Defendant TCN     Defendant CTN      Defendant SID       Defendant DOB
CITY OF MARQUETTE            MARQUETTE                                   52-20002462.()1                        04114/1942

Police agency report no.                   Charge                                                                Maximum penalty
MPD                                        See below                                                             See below
2055901330
[ l A sample for chemical testing for UN, , ldonllficallon pronling Is IDLN Type:          rehlcle Type          Defendant DLN
on file with the Michigan Slate Police from a previous case,                                                     M283135298290
Witnesses
OFC ROTH



STATE OF MICHiGAN·, COUNTY OF MARQUETTE.

The complain ing witness says that on the date and at the location describod, the defendant, contrary to law,

COUNT 1: MOTOR VEHICLE - OPERATION WITHOUT SECURITY
did, being the operator of a Ford Taurus a motor vehicle, with respect to which security Is required by MCL 500 .3101 , 500.3102, or
500.3103, operate said vehicle upon U.S. 41, a public highway in the State of Michigan, with knowledge that the owner or registrant did
not have In full force and effect security complylng with the above-cited statutes; contrary to MCL. 500.3102. (500.3102)
MISDEMEANOR: Nol more than 1 Year end/or not less than $200.00 nor more than $500.00

COUNT 2: OPERATE - UNREGISTERED VEHICLE
did drive or move a Ford Taurus, upon U.S. 41, a public highway, when said vehicle was not registered; contrary to MCL 257.215.
[257 ,215)
MISDEMEANOR: 90 Days and/or $100 ,00



O The complaining witness asks that defendant be apprehended and deall with according to law.

 Warrant authorized on         ..,,12/-11"-/2_0_20_____ by:           I declare under Iha penalties of perjury that this complaint
                                  Date                                has been examined by me and that Its contents are true to the best of
                                                                      my Information, knowledge, and belief.



                                                                     '\)~\__ l ~
                                                                     -Comi)fa nlng witne ss-signature'
  JENNA M. NELSON, Prosecuting                       P76659
  official
                                                                      Date
                                                                             12/r {I I/JIJZD
DC 225 (12/19) COMPLAINT, MISDEMEANOR PACC/PAAM                                                                   MCL 780.581, MCR 6.102(F)
Replacement
